Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 1 of 29 Page ID #:713


    1   ROME & ASSOCIATES, A.P.C.
        Eugene Rome (SBN: 232780)
    2   erome@romeandassociates.com
        Sridavi Ganesan (SBN 216129)
    3   sganesan@romeandassociates.com
        Brianna Dahlberg (SBN 280711)
    4   bdahlberg@romeandassociates.com
        2029 Century Park East, Suite 450
    5   Los Angeles, CA 90067
        Telephone: 310-282-0690
    6   Facsimile: 310-282-0691
    7   Attorneys for Defendant
        ANOVOS PRODUCTIONS, LLC
    8

    9
                                  UNITED STATES DISTRICT COURT
   10
                                 CENTRAL DISTRICT OF CALIFORNIA
   11

   12
                                                  Case No. 2:19-cv-04821- MWF(KSx)
   13   ARTHUR CATALANO, MATTHEW
        FERNANDES, ANDRE JOSEPH,
   14   ALEXANDER ALONSO, and                     DEFENDANT ANOVOS
        RANDOLPH JONES, individually and          PRODUCTIONS, LLC’S ANSWER
   15   on behalf of others similarly situated,   TO THIRD AMENDED
                                                  COMPLAINT
   16              Plaintiffs,
   17         v.
   18   ANOVOS PRODUCTIONS, LLC; and
        DISNEY LUCASFILM, LTD.,                   Complaint filed: June 3, 2019
   19                                             TAC filed: November 18, 2019
                   Defendants.
   20

   21

   22

   23

   24

   25

   26
   27

   28

   30
           DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
   31                             COMPLAINT

   32
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 2 of 29 Page ID #:714



    1                                      ANSWER
    2         Defendant Anovos Productions, LLC (“Anovos”) responds to the Third
    3 Amended Complaint (“TAC”) filed by Plaintiffs Arthur Catalano, Matthew
    4 Fernandes, Andre Joseph, Alexander Alonso, and Randolph Jones, (collectively,
    5 “Plaintiffs”) as follows:
    6                                  INTRODUCTION
    7         1.    Anovos denies that it or Disney Lucasfilm Ltd (“Lucasfilm”) engaged
    8 in illegal actions in connection with the marketing and sale of licensed produced,
    9 but otherwise admit the allegations in paragraph 1 of the TAC.
   10         2.    Anovos admits that Plaintiffs have brought a complaint for damages,
   11 but the deny the remaining allegations of paragraph 2 of the TAC.
   12         3.    Anovos lacks sufficient knowledge and information to admit or deny
   13 the allegations in paragraph 3 of the TAC, and on that basis denies the allegations
   14 of that paragraph.
   15         4.    Anovos denies the allegations in paragraph 4 of the TAC.
   16         5.    Anovos admits the allegations in paragraph 5 of the TAC.
   17         6.    Anovos admits the allegations in paragraph 6 of the TAC.
   18         7.    Anovos denies the allegations in paragraph 7 of the TAC.
   19         8.    Anovos denies the allegations in paragraph 8 of the TAC.
   20         9.    The allegations in paragraph 9 relate to a definition for which no
   21 response is required.
   22                                Jurisdiction & Venue
   23         10.   The allegations in paragraph 10 of the TAC are legal conclusions for
   24 which no response is required. To the extent a response is required, Anovos denies
   25 these allegations.
   26         11.   Anovos admits that Plaintiffs are seeking a refund for moneys paid,
   27 but deny the remaining allegations in paragraph 11 of the TAC.
   28
                                        1
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 3 of 29 Page ID #:715



    1         12.    The allegations in paragraph 12 of the TAC are legal conclusions for
    2 which no response is required. To the extent a response is required, Anovos denies
    3 these allegations.
    4         13.    Anovos admits the allegations in paragraph 13 of the TAC.
    5         14.    Anovos denies committing any violation of law. The remaining
    6 allegations in paragraph 14 of the TAC are legal conclusions for which no response
    7 is required. To the extent a response is required, Anovos denies these allegations.
    8                                 Parties & Definitions
    9         15.    Anovos denies that Mr. Catalano’s products were undelivered or that
   10 he requested a refund. Anovos lacks sufficient knowledge and information to admit
   11 or deny the remaining allegations in paragraph 15 of the TAC, and on that basis
   12 denies those allegations.
   13         16.    Anovos denies that Mr. Fernandes did not receive a refund. Anovos
   14 lacks sufficient knowledge and information to admit or deny the remaining
   15 allegations in paragraph 16 of the TAC, and on that basis denies those allegations.
   16         17.    Anovos denies that Mr. Joseph’s products were undelivered or that he
   17 requested a refund. Anovos lacks sufficient knowledge and information to admit or
   18 deny the remaining allegations in paragraph 17 of the TAC, and on that basis denies
   19 those allegations.
   20         18.    Anovos denies that Mr. Alonso requested a refund. Anovos lacks
   21 sufficient knowledge and information to admit or deny the remaining allegations in
   22 paragraph 18 of the TAC, and on that basis denies those allegations.
   23         19.    Anovos denies that Mr. Jones requested a refund.        Anovos lacks
   24 sufficient knowledge and information to admit or deny the remaining allegations in
   25 paragraph 19 of the TAC, and on that basis denies those allegations.
   26         20.    Anovos lacks sufficient knowledge and information to admit or deny
   27 the allegations in paragraph 20 of the TAC, and on that basis denies those
   28 allegations.
                                        2
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 4 of 29 Page ID #:716



    1         21.    Anovos admits the allegations in paragraph 21 of the TAC.
    2         22.    Anovos denies that it is an agent and authorized representative of
    3 Lucasfilm. Anovos admits that it promotes sells products containing Disney’s
    4 trademarks in the United States through social media and its website. Anovos lacks
    5 sufficient knowledge to admit or deny the remaining allegations in the TAC, and on
    6 that basis denies those allegations.
    7         23.    Anovos admits the allegations in paragraph 23 of the TAC.
    8         24.    Anovos admits the allegations in paragraph 24 of the TAC.
    9         25.    Anovos denies the allegations in paragraph 25 of the TAC.
   10                                   Factual Allegations
   11         26.    Anovos denies that it charged Plaintiffs thousands of dollars, but admits
   12 the remaining allegations in paragraph 26 of the TAC.
   13         27.    Anovos denies the allegations in paragraph 27 of the TAC.
   14                                     Anovos Products
   15         28.    Anovos admits the allegations in paragraph 28 of the TAC.
   16         29.    Anovos lacks sufficient knowledge and information to admit or deny
   17 the allegations in paragraph 29 of the TAC, and on that basis denies those
   18 allegations.
   19         30.    Anovos lacks sufficient knowledge and information to admit or deny
   20 the allegations in paragraph 30 of the TAC, and on that basis denies those
   21 allegations.
   22         31.    Anovos lacks sufficient knowledge and information to admit or deny
   23 the allegations in paragraph 31 of the TAC, and on that basis denies those
   24 allegations.
   25         32.    Anovos lacks sufficient knowledge and information to admit or deny
   26 the allegations in paragraph 32 of the TAC, and on that basis denies those
   27 allegations.
   28
                                       3
           DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                  COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 5 of 29 Page ID #:717



    1         33.    Anovos lacks sufficient knowledge and information to admit or deny
    2 the allegations in paragraph 33 of the TAC, and on that basis denies those
    3 allegations.
    4         34.    Anovos lacks sufficient knowledge and information to admit or deny
    5 the allegations in paragraph 34 of the TAC, and on that basis denies those
    6 allegations.
    7         35.    Anovos lacks sufficient knowledge and information to admit or deny
    8 the allegations in paragraph 35 of the TAC, and on that basis denies those
    9 allegations.
   10         36.    Anovos lacks sufficient knowledge and information to admit or deny
   11 the allegations in paragraph 36 of the TAC, and on that basis denies those
   12 allegations.
   13         37.    Anovos lacks sufficient knowledge and information to admit or deny
   14 the allegations in paragraph 37 of the TAC, and on that basis denies those
   15 allegations.
   16         38.    Anovos admits the allegations in paragraph 38 of the TAC.
   17         39.    Anovos admits that some of its products are “limited in production”.
   18 Anovos lacks sufficient knowledge and information to admit or deny the remaining
   19 allegations in paragraph 39 of the TAC, and on that basis denies those allegations.
   20         40.    Anovos admits the allegations in paragraph 40 of the TAC.
   21         41.    Anovos denies the allegations in paragraph 41 of the TAC.
   22         42.    Anovos denies the allegations in paragraph 42 of the TAC.
   23         43.    Anovos denies that procedure described in paragraph 43 is
   24 representative for all products Anovos’ customers would purchase.
   25                (a)   Anovos admits the allegations in paragraph 43(a) of the TAC.
   26                (b)   Anovos denies that the delivery estimates were always a range
   27 of three months, but otherwise admits the allegations in paragraph 43(b) of the TAC.
   28
                                        4
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 6 of 29 Page ID #:718



    1               (c)   Anovos denies that all products advertised had an updates page
    2 link, but otherwise admits the allegations in paragraph 43(c) of the TAC.
    3         44.    The allegations concerning the quoted portions of Anovos’ website do
    4 not require a response as the webpage speaks for itself. Anovos denies the remaining
    5 allegations in paragraph 44 of the TAC.
    6         45.   Anovos denies that it made any false representations. The remaining
    7 allegations of paragraph 45 of the TAC concerning the quoted portions of Anovos’
    8 webpage do not require a response as the website speaks for itself.
    9         46.   Anovos denies that the Kylo Ren costume has the same delivery stages
   10 since 2016, but otherwise admit the allegations in paragraph 46 of the TAC.
   11         47.   The allegations concerning the screenshot portions of Anovos’ website
   12 do not require a response as the webpage speaks for itself. Anovos otherwise admits
   13 the allegations in paragraph 47 of the TAC.
   14         48.   The allegations in paragraph 48 concern quoted and screenshot portions
   15 of Anovos’ website which do not require a response as the webpage speaks for itself.
   16         49.   Anovos denies allegations in paragraph 49 of the TAC regarding
   17 misrepresentations. The remaining allegations in the complaint concern quoted and
   18 screenshot portions of Anovos’ website which do not require a response as the
   19 webpage speaks for itself.
   20         50.   Anovos denies the allegations in paragraph 50 of the TAC that it is
   21 giving its customers hope and false promises. The remaining allegations in the
   22 complaint concern quoted portions of Anovos’ website which do not require a
   23 response as the webpage speaks for itself.
   24         51.   Anovos denies the allegations in paragraph 51 of the TAC.
   25         52.   Anovos denies that it made false representations.        Anovos lacks
   26 sufficient knowledge and information to admit or deny the remaining allegations in
   27 paragraph 52 of the TAC, and on that basis denies those allegations.
   28
                                        5
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 7 of 29 Page ID #:719



    1         53.    Anovos denies that delivery dates of all its customers’ products have
    2 been postponed. Anovos otherwise admits the allegations in paragraph 53 of the
    3 TAC.
    4         54.    Anovos denies the allegations in paragraph 54 of the TAC.
    5         55.    Anovos denies the allegations in paragraph 55 of the TAC.
    6         56.    Anovos denies the allegations in paragraph 56 of the TAC.
    7         57.    Anovos denies the allegations in paragraph 57 of the TAC.
    8         58.    Anovos denies the allegations in paragraph 58 of the TAC.
    9         59.    Anovos denies the allegations in paragraph 59 of the TAC.
   10         60.    Anovos denies the allegations in paragraph 60 of the TAC.
   11         61.    Anovos denies the allegations in paragraph 61 of the TAC.
   12         62.    Anovos admits that it began selling pre-order items before 2016, but
   13 denies the remaining allegations in paragraph 62 of the TAC.
   14         63.    Anovos admits to receiving a letter from the BBB regarding customer
   15 complaints, but denies the remaining allegations in paragraph 63 of the TAC.
   16         64.    Anovos denies the allegations in paragraph 64 of the TAC.
   17         65.    Anovos admits that it received a follow-up letter from the BBB, but
   18 denies the remaining allegations in paragraph 65 of the TAC.
   19         66.    Anovos admits the allegations in paragraph 66 of the TAC.
   20         67.    Anovos denies that numerous customers have not received their
   21 purchased in 2016. Anovos lacks sufficient knowledge and information to admit or
   22 deny the remaining allegations in paragraph 67 of the TAC, and on that basis denies
   23 those allegations.
   24         68.    Anovos denies the allegations in paragraph 68 of the TAC.
   25                                Plaintiff Arthur Catalano
   26         69.    Anovos lacks sufficient knowledge and information to admit or deny
   27 the allegations in paragraph 69 of the TAC, and on that basis denies those
   28 allegations.
                                       6
           DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                  COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 8 of 29 Page ID #:720



    1         70.    Anovos admits the allegations in paragraph 70 of the TAC.
    2         71.    Anovos admits the allegations in paragraph 71 of the TAC.
    3         72.    Anovos admits the allegations in paragraph 72 of the TAC.
    4         73.    Anovos denies that it misrepresented the delivery dates. Anovos lacks
    5 sufficient knowledge and information to admit or deny the remaining allegations in
    6 paragraph 73 of the TAC, and on that basis denies those allegations.
    7         74.    Anovos lacks sufficient knowledge and information to admit or deny
    8 the allegations in paragraph 74 of the TAC, and on that basis denies those
    9 allegations.
   10         75.    Anovos lacks sufficient knowledge and information to admit or deny
   11 the remaining allegations in paragraph 75 of the TAC, and on that basis denies those
   12 allegations.
   13         76.    The allegations in paragraph 76 of the TAC concerns quoted portions
   14 of an email sent by Anovos for which a response is not required as the email speaks
   15 for itself.
   16         77.    The allegations in paragraph 77 of the TAC concerns quoted portions
   17 of an email sent by Anovos for which a response is not required as the email speaks
   18 for itself.
   19         78.    The allegations in paragraph 78 of the TAC concerns quoted portions
   20 of an email sent by Anovos for which a response is not required as the email speaks
   21 for itself.
   22         79.    The allegations in paragraph 79 of the TAC concerns quoted portions
   23 of an email sent by Anovos for which a response is not required as the email speaks
   24 for itself.
   25         80.    The allegations in paragraph 80 of the TAC concerns quoted portions
   26 of an email sent by Anovos for which a response is not required as the email speaks
   27 for itself.
   28
                                        7
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 9 of 29 Page ID #:721



    1         81.    The allegations in paragraph 81 of the TAC concerns quoted portions
    2 of an email sent by Anovos for which a response is not required as the email speaks
    3 for itself.
    4         82.    The allegations in paragraph 82 of the TAC concerns quoted portions
    5 of an email sent by Anovos for which a response is not required as the email speaks
    6 for itself.
    7         83.    The allegations in paragraph 83 of the TAC concerns quoted portions
    8 of an email sent by Anovos for which a response is not required as the email speaks
    9 for itself.
   10         84.    Anovos admits the allegation in paragraph 84 of the TAC.
   11         85.    Anovos lacks sufficient information to admit or deny what Mr.
   12 Catalano believed, and for that reason, denies those allegations. Anovos otherwise
   13 admits the remaining allegations in paragraph 85 of the TAC.
   14         86.    Anovos admits the allegation in paragraph 86 of the TAC.
   15         87.    Anovos denies the allegations in paragraph 87 of the TAC.
   16         88.    Anovos denies that Mr. Catalano did not receive any of its products
   17 alleged in the TAC. Anovos lacks sufficient information to admit or deny the
   18 remaining allegations in paragraph 88 of the TAC, and for that reason, denies those
   19 allegations.
   20         89.    Anovos lacks sufficient information to admit or deny the allegations in
   21 paragraph 89 of the TAC, and for that reason, denies those allegations.
   22                              Plaintiff Matthew Fernandes
   23         90.    Anovos denies that it induced Mr. Fernandes, but admits the remaining
   24 allegations in paragraph 90 of the TAC.
   25         91.    Anovos lacks sufficient information to admit or deny the allegations in
   26 paragraph 91 of the TAC, and for that reason, denies those allegations.
   27         92.    Anovos admits the allegation in paragraph 92 of the TAC.
   28         93.    Anovos denies the allegations in paragraph 93 of the TAC.
                                        8
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 10 of 29 Page ID #:722



     1         94.   Anovos lacks sufficient information to admit or deny the allegations in
     2 paragraph 94 of the TAC, and for that reason, denies those allegations.
     3         95.   Anovos lacks sufficient information to admit or deny the allegations in
     4 paragraph 95 of the TAC concerning what Mr. Fernandes relied upon, and for that
     5 reason, denies those allegations. Anovos denies that it engaged in any deception.
     6 Anovos otherwise admits the remaining allegations in paragraph 95.
     7         96.   The allegations in paragraph 96 of the TAC concerns quoted portions
     8 of an email sent by Anovos for which a response is not required as the email speaks
     9 for itself.
   10          97.   Anovos admits the allegation in paragraph 97 of the TAC.
   11          98.   The allegations in paragraph 98 of the TAC concerns quoted portions
   12 of an email sent by Anovos for which a response is not required as the email speaks
   13 for itself.
   14          99.   Anovos admits that Mr. Fernandes requested a refund in 2019. Anovos
   15 lacks sufficient information to admit or deny what Mr. Fernandes realized, and for
   16 that reason, denies those allegations. Anovos otherwise denies the remaining
   17 allegations in paragraph 99 of the TAC.
   18          100. Anovos denies that it represented to Mr. Fernandes that his product
   19 would be delivered by a date certain, only that these dates are anticipated. Anovos
   20 otherwise admits the allegations in paragraph 100 of the TAC.
   21          101. Anovos denies the allegations in paragraph 101 of the TAC.
   22          102. Anovos lacks sufficient information to admit or deny the allegations in
   23 paragraph 102 of the TAC, and for that reason, denies those allegations.
   24          103. Anovos denies that Mr. Fernandes did not receive his refund, but
   25 otherwise admits the allegations in paragraph 103 of the TAC.
   26                                      Andre Joseph
   27          104. Anovos lacks sufficient information to admit or deny the allegations in
   28 paragraph 104 of the TAC, and for that reason, denies those allegations.
                                         9
             DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                    COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 11 of 29 Page ID #:723



     1         105. Anovos admits the allegations in paragraph 105 of the TAC.
     2         106. Anovos lacks sufficient information to admit or deny the allegations in
     3 paragraph 106 of the TAC, and for that reason, denies those allegations.
     4         107. The allegations in paragraph 107 of the TAC concerns quoted portions
     5 of an email sent by Anovos for which a response is not required as the email speaks
     6 for itself.
     7         108. The allegations in paragraph 108 of the TAC concerns quoted portions
     8 of an email sent by Anovos for which a response is not required as the email speaks
     9 for itself.
   10          109. Anovos lacks sufficient information to admit or deny the allegations in
   11 paragraph 109 of the TAC, and for that reason, denies those allegations.
   12          110. Anovos lacks sufficient information to admit or deny the allegations in
   13 paragraph 110 of the TAC, and for that reason, denies those allegations.
   14          111. Anovos denies that it had a plan to abscond with Mr. Joseph’s money,
   15 but otherwise admits the allegations in paragraph 111 of the TAC.
   16          112. Anovos admits the allegations in paragraph 112 of the TAC.
   17          113. Anovos lacks sufficient information to admit or deny the allegations in
   18 paragraph 113 of the TAC, and for that reason, denies those allegations.
   19          114. Anovos admits the allegations in paragraph 114 of the TAC.
   20          115. Anovos denies that it made false promises and that it strung Mr. Joseph
   21 along.     Anovos lacks sufficient information to admit or deny the remaining
   22 allegations in paragraph 115 of the TAC, and for that reason, denies those
   23 allegations.
   24          116. Anovos lacks sufficient information to admit or deny the allegations in
   25 paragraph 116 of the TAC, and for that reason, denies those allegations.
   26          117. Anovos denies the allegations in paragraph 117 of the TAC.
   27                               Plaintiff Alexander Alonso
   28
                                        10
             DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                    COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 12 of 29 Page ID #:724



     1        118. Anovos lacks sufficient information to admit or deny why Mr. Alonso
     2 purchased from Anovos, and for that reason, denies those allegations. Anovos
     3 otherwise admits the allegations in paragraph 118 of the TAC.
     4        119. Anovos lacks sufficient information to admit or deny the allegations in
     5 paragraph 119 of the TAC, and for that reason, denies those allegations.
     6        120. Anovos admits the allegation in paragraph 120 of the TAC.
     7        121. Anovos admits that delivery of the product was delayed, but denies the
     8 remaining allegations.
     9        122. Anovos admits the allegations in paragraph 122 of the TAC.
   10         123. Anovos denies that it failed to deliver the product, but otherwise admits
   11 the allegations in paragraph 123 of the TAC.
   12         124. Anovos denies that the shipping date was anything but estimated, but
   13 otherwise admits the allegations in paragraph 124 of the TAC.
   14                                Plaintiff Randolph Jones
   15         125. Anovos admits the allegations in paragraph 125 of the TAC.
   16         126. Anovos lacks sufficient information to admit or deny the allegations in
   17 paragraph 126 of the TAC, and for that reason, denies those allegations.
   18         127. Anovos lacks sufficient information to admit or deny the allegations in
   19 paragraph 127 of the TAC, and for that reason, denies those allegations.
   20         128. Anovos lacks sufficient information to admit or deny the allegations in
   21 paragraph 128 of the TAC, and for that reason, denies those allegations.
   22         129. Anovos denies that it engaged in any misrepresentation. Anovos lacks
   23 sufficient information to admit or deny the remaining allegations in paragraph 129
   24 of the TAC, and for that reason, denies those allegations.
   25         130. Anovos admits the allegations in paragraph 130 of the TAC.
   26         131. Anovos admits the allegations in paragraph 131 of the TAC.
   27
   28
                                       11
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 13 of 29 Page ID #:725



     1           132. Anovos admits that delivery of the jacket was delayed. Anovos lacks
     2 sufficient information to admit or deny the remaining allegations in paragraph 132
     3 of the TAC, and for that reason, denies those allegations.
     4           133. Anovos lacks sufficient information to admit or deny the allegations in
     5 paragraph 133 of the TAC, and for that reason, denies those allegations.
     6           134. Anovos admits the allegations in paragraph 134 of the TAC.
     7           135. The allegations in paragraph 135 of the TAC concern a screenshot of
     8 Anovos’ website for which a response is not required as the screenshot speaks for
     9 itself.
   10            136. Anovos lacks sufficient information to admit or deny the allegations in
   11 paragraph 136 of the TAC, and for that reason, denies those allegations.
   12                        Anovos Recent Representations to the Public.
   13            137. Anovos denies that it lied to the public. The allegations in paragraph
   14 137 of the TAC taken from Anovos’ updates page from its website do not require a
   15 response as the updates page speaks for itself.
   16            138. Anovos lacks sufficient information to admit or deny the allegations in
   17 paragraph 138 of the TAC, and for that reason, denies those allegations.
   18            139. The allegations in paragraph 139 of the TAC taken from Anovos’
   19 updates page from its website do not require a response as the updates page speaks
   20 for itself.
   21            140. Anovos admits the allegations in paragraph 140.
   22            141. Anovos admits that Disney licenses the use of its trademarks to Anovos,
   23 but otherwise denies the allegations in paragraph 141 of the TAC.
   24            142. Anovos denies the allegations in paragraph 142.
   25            143. Anovos denies that all the pre-ordered items have yet to be
   26 manufactured, but otherwise admit the allegations in paragraph 143 the TAC.
   27            144. Anovos admits the allegations in paragraph 144.
   28            145. Anovos denies the allegations in paragraph 145.
                                       12
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 14 of 29 Page ID #:726



     1        146. Anovos denies the allegations in paragraph 146.
     2                                  Disney’s Practices
     3        147. Anovos admits that it markets and promotes pre-order items online and
     4 at conventions, but deny the remaining allegations in paragraph 147 of the TAC.
     5        148. Anovos that Disney provides photography and assets to assist Anovos
     6 with creating its products. Anovos lacks sufficient information to admit or deny the
     7 remaining allegations in paragraph 148 of the TAC, and for that reason, denies those
     8 allegations.
     9        149. Anovos lacks sufficient information to admit or deny the allegations in
   10 paragraph 149 of the TAC, and for that reason, denies those allegations.
   11         150. Anovos lacks sufficient information to admit or deny the allegations in
   12 paragraph 150 of the TAC, and for that reason, denies those allegations.
   13         151. Anovos admits the allegations in paragraph 151.
   14         152. Anovos lacks sufficient information to admit or deny the allegations in
   15 paragraph 152 of the TAC, and for that reason, denies those allegations.
   16         153. Anovos lacks sufficient information to admit or deny the allegations in
   17 paragraph 153 of the TAC, and for that reason, denies those allegations.
   18         154. Anovos lacks sufficient information to admit or deny the allegations in
   19 paragraph 154 of the TAC, and for that reason, denies those allegations.
   20         155. Anovos lacks sufficient information to admit or deny the allegations in
   21 paragraph 155 of the TAC, and for that reason, denies those allegations.
   22         156. Anovos lacks sufficient information to admit or deny the allegations in
   23 paragraph 156 of the TAC, and for that reason, denies those allegations.
   24         157. Anovos admits that customers have asked for refunds. Anovos lacks
   25 sufficient information to admit or deny the remaining allegations in paragraph 157
   26 of the TAC, and for that reason, denies those allegations.
   27         158.    Anovos admits the allegations in paragraph 158 of the TAC.
   28
                                       13
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 15 of 29 Page ID #:727



     1        159. Anovos lacks sufficient information to admit or deny the allegations in
     2 paragraph 159 of the TAC, and for that reason, denies those allegations.
     3        160. Anovos admits that Disney has collected minimum guarantees. Anovos
     4 lacks sufficient information to admit or deny the remaining allegations in paragraph
     5 160 of the TAC, and for that reason, denies those allegations.
     6        161. Anovos admits the allegations in paragraph 161 of the TAC.
     7        162. Anovos admits the allegations in paragraph 162 of the TAC.
     8        163. Anovos admits the allegations in paragraph 163 of the TAC.
     9        164. Anovos admits the allegations in paragraph 164 of the TAC.
   10         165. Anovos admits the allegations in paragraph 165 of the TAC.
   11         166. Anovos lacks sufficient information to admit or deny the allegations in
   12 paragraph 166 of the TAC, and for that reason, denies those allegations.
   13         167. Anovos lacks sufficient information to admit or deny the allegations in
   14 paragraph 167 of the TAC, and for that reason, denies those allegations.
   15         168. Anovos lacks sufficient information to admit or deny the allegations in
   16 paragraph 168 of the TAC, and for that reason, denies those allegations.
   17         169. Paragraph 169 is a legal conclusion for which no response is required.
   18         170. Anovos denies that it had a scheme.           Anovos lacks sufficient
   19 information to admit or deny the remaining allegations in paragraph 170 of the TAC,
   20 and for that reason, denies those allegations.
   21         171. Paragraph 171 is a legal conclusion for which no response is required.
   22         172. Paragraph 172 is a legal conclusion for which no response is required.
   23         173. Anovos denies the allegations in paragraph 173 of the TAC.
   24         174. Anovos denies the allegations in paragraph 174 of the TAC.
   25         175. Anovos lacks sufficient information to admit or deny the allegations in
   26 paragraph 175 of the TAC, and for that reason, denies those allegations.
   27         176. Anovos denies that its’ actions were illegal or unlawful. The remaining
   28 allegations are legal conclusions for which no response is required.
                                       14
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 16 of 29 Page ID #:728



     1        177. Anovos denies the allegations in paragraph 177 of the TAC.
     2        178. Anovos admits that some consumers have not received their pre-order
     3 items, but otherwise denies the remaining allegations in paragraph 178 of the TAC.
     4        179. Anovos denies the allegations in paragraph 179 of the TAC.
     5                                  Class Allegations
     6        180. Anovos denies the allegations in paragraph 180 of the TAC.
     7        181. The allegation in paragraph 181 is a definition for which a response is
     8 not required.
     9        182. The allegations in paragraph 182 are definitions for which a response
   10 is not required.
   11         183. The allegations in paragraph 183 concern definitions for which a
   12 response is not required.
   13         184. Anovos denies the allegations in paragraph 184 of the TAC.
   14         185. Anovos denies the allegations in paragraph 185 of the TAC.
   15         186. Anovos denies the allegations in paragraph 186 of the TAC.
   16         187. Anovos denies the allegations in paragraph 187 of the TAC.
   17         188. Anovos denies the allegations in paragraph 188 of the TAC.
   18         189. Anovos denies the allegations in paragraph 189 of the TAC.
   19         190. Anovos denies the allegations in paragraph 190 of the TAC.
   20         191. Anovos denies the allegations in paragraph 191 of the TAC.
   21                                First Cause of Action
   22                                         Fraud
   23                                 (Plaintiffs v. Anovos)
   24         192. Anovos incorporates its responses to paragraphs 1 through 191 of the
   25 TAC as its response to paragraph 192.
   26         193. Anovos denies the allegations in paragraph 193 of the TAC.
   27         194. Anovos denies the allegations in paragraph 194 of the TAC.
   28         195. Anovos denies the allegations in paragraph 195 of the TAC.
                                       15
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 17 of 29 Page ID #:729



     1        196. Anovos denies the allegations in paragraph 191 of the TAC.
     2        197. Anovos denies the allegations in paragraph 197 of the TAC.
     3        198. The allegations in paragraph 198 are legal conclusions for which a
     4 response is not required. To the extent a response is required, Anovos denies those
     5 allegations.
     6        199. The allegations in paragraph 198 are legal conclusions for which a
     7 response is not required. To the extent a response is required, Anovos denies those
     8 allegations.
     9        200. Anovos denies the allegations in paragraph 200 of the TAC.
   10         201. Anovos denies the allegations in paragraph 201 of the TAC.
   11         202. Anovos denies the allegations in paragraph 202 of the TAC.
   12         203. Anovos denies the allegations in paragraph 203 of the TAC.
   13         204. Anovos denies the allegations in paragraph 204 of the TAC.
   14                                Second Cause of Action
   15                                  Breach of Contract
   16                                 (Plaintiffs v. Anovos)
   17         205. Anovos incorporates its responses to paragraphs 1 through 205 of the
   18 TAC as its response to paragraph 205.
   19         206. Anovos admits the allegations in paragraph 206 of the TAC.
   20         207. Anovos denies the allegations in paragraph 207 of the TAC.
   21         208. Anovos denies the allegations in paragraph 208 of the TAC.
   22         209. Anovos lacks sufficient information to admit or deny the allegations in
   23 paragraph 209 of the TAC, and for that reason, denies those allegations.
   24         210. Anovos admits the allegations in paragraph 210 of the TAC.
   25         211. Anovos admits the allegations in paragraph 211 of the TAC.
   26         212. Anovos admits the allegations in paragraph 212 of the TAC.
   27         213. Anovos admits the allegations in paragraph 213 of the TAC.
   28         214. Anovos denies the allegations in paragraph 214 of the TAC.
                                       16
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 18 of 29 Page ID #:730



     1        215. Anovos admits the allegations in paragraph 215 of the TAC.
     2        216. Anovos denies the allegations in paragraph 216 of the TAC.
     3        217, Anovos denies the allegations in paragraph 217 of the TAC.
     4        218. Anovos admits the allegations in paragraph 218 of the TAC.
     5        219. Anovos admits the allegations in paragraph 219 of the TAC.
     6        220. Anovos admits the allegations in paragraph 220 of the TAC.
     7        221. Anovos denies the allegations in paragraph 221 of the TAC.
     8        222. Anovos admits the allegations in paragraph 222 of the TAC.
     9        223. Anovos admits that Mr. Joseph has not received the jacket he ordered,
   10 but denies the remaining allegations in paragraph 223 of the TAC.
   11         224. Anovos admits that Mr. Joseph received notifications that the item
   12 would be delayed, but denies the remaining allegations in paragraph 224 of the TAC.
   13         225. Anovos admits the allegations in paragraph 225 of the TAC.
   14         226. Anovos admits the allegations in paragraph 226 of the TAC.
   15         227. Anovos denies the allegations in paragraph 227 of the TAC.
   16         228. Anovos admits the allegations in paragraph 228 of the TAC.
   17         229. Anovos denies the allegations in paragraph 229 of the TAC.
   18         230. Anovos lacks sufficient information to admit or deny the allegations in
   19 paragraph 230 of the TAC, and for that reason, denies those allegations.
   20         231. Anovos admits the allegations in paragraph 231 of the TAC.
   21         232. Anovos admits the allegations in paragraph 232 of the TAC.
   22         233. Anovos admits the allegations in paragraph 233 of the TAC.
   23         234. Anovos admits the allegations in paragraph 234 of the TAC.
   24         235. Anovos lacks sufficient information to admit or deny the allegations in
   25 paragraph 235 of the TAC, and for that reason, denies those allegations.
   26         236. Anovos admits the allegations in paragraph 236 of the TAC.
   27         237. Anovos admits the allegations in paragraph 237 of the TAC.
   28         238. Anovos admits the allegations in paragraph 238 of the TAC.
                                       17
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 19 of 29 Page ID #:731



     1        239. Anovos admits the allegations in paragraph 239 of the TAC.
     2        240. Anovos denies the allegations in paragraph 240 of the TAC.
     3        241. Anovos denies the allegations in paragraph 241 of the TAC.
     4        242. Anovos denies the allegations in paragraph 242 of the TAC.
     5                                Third Cause of Action
     6         Unfair Competition Law Under Cal. Bus. & Prof. Code § 17200
     7                        (Fernandes/Catalano v. Defendants)
     8        243. Anovos incorporates by reference its responses to paragraphs 1 through
     9 242 of the TAC as its response to paragraph 243.
   10         244. The allegations of paragraph 244 consist of legal conclusions to which
   11 no response is required.
   12         245. Anovos denies the allegations in paragraph 245 of the TAC.
   13                                   A. “Unlawful” Prong
   14         246. Anovos denies the allegations in paragraph 246 of the TAC.
   15         247. Anovos denies the allegations in paragraph 247 of the TAC.
   16         248. Anovos denies the allegations in paragraph 248 of the TAC.
   17         249. The allegations of paragraph 249 consist of legal conclusions to which
   18 no response is required.
   19         250. Anovos denies the allegations in paragraph 250 of the TAC.
   20         251. The allegations of paragraph 251 consist of legal conclusions to which
   21 no response is required. To the extent a response is required, Anovos denies the
   22 allegations.
   23         252. Anovos denies the allegations in paragraph 252 of the TAC.
   24         253. Anovos denies the allegations in paragraph 253 of the TAC.
   25         254. Anovos admits that Plaintiffs purport to reserve their rights as stated in
   26 paragraph 254. Anovos denies all remaining allegations of paragraph 254.
   27                                 B. “Unlawful” Prong
   28         255. Anovos denies the allegations in paragraph 255 of the TAC.
                                       18
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 20 of 29 Page ID #:732



     1        256. Anovos denies the allegations in paragraph 256 of the TAC.
     2        257. Anovos denies the allegations in paragraph 257 of the TAC.
     3        258. Anovos denies the allegations in paragraph 258 of the TAC.
     4        259. Anovos admits that Plaintiffs purport to reserve their rights as stated in
     5 paragraph 259. Anovos denies all remaining allegations of paragraph 259.
     6                                C. “Fraudulent” Prong
     7        260. Anovos denies the allegations in paragraph 260 of the TAC.
     8        261. Anovos denies the allegations in paragraph 261 of the TAC.
     9        262. Anovos denies the allegations in paragraph 262 of the TAC.
   10         263. Anovos denies the allegations in paragraph 263 of the TAC.
   11         264. Anovos admits that Plaintiffs request the Court to restore monies but
   12 denies that Plaintiffs are entitled to such relief. Anovos denies the remaining
   13 allegations of paragraph 264.
   14         265. Anovos admits that Plaintiffs request an order requiring Defendants to
   15 make restitution but denies that Plaintiffs are entitled to such relief. Anovos denies
   16 the remaining allegations of paragraph 265.
   17        D. “Unfair, Deceptive, Untrue or Misleading Advertisement” Prong
   18         266. Anovos denies the allegations in paragraph 266 of the TAC.
   19         267. Anovos denies the allegations in paragraph 267 of the TAC.
   20         268. Anovos denies the allegations in paragraph 268 of the TAC.
   21         269. Anovos denies the allegations in paragraph 269 of the TAC.
   22         270. Anovos admits that Plaintiffs and the Class Members seek monetary
   23 damages and the entry of injunctive relief but denies that they are entitled to such
   24 relief. Anovos denies the remaining allegations of paragraph 270.
   25         271. Anovos admits that Plaintiffs purport to reserve their rights as stated in
   26 paragraph 271. Anovos denies any remaining allegations of paragraph 271.
   27
   28
                                       19
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 21 of 29 Page ID #:733



     1                                  Fourth Cause of Action
     2                Florida’s Deceptive and Unfair Trade Practices Act,
     3                               Fla. Stat. § 501.201, et seq.
     4                                (Alonso v. Defendants)
     5         272. Anovos denies that Defendants’ conduct violates the California UCL
     6 or Fla. Stat. § 501.201, et seq. In response to Plaintiffs’ statement that Mr. Alonso
     7 re-alleges and incorporates the preceding paragraphs, Anovos incorporates by
     8 reference its responses in all of the preceding paragraphs as its response to paragraph
     9 272.
   10          273. The allegations of paragraph 273 consist of legal conclusions to which
   11 no response is required.
   12          274. Anovos admits the allegations in paragraph 274 of the TAC.
   13          275. Anovos admits the allegations in paragraph 275 of the TAC.
   14          276. Anovos admits the allegations in paragraph 276 of the TAC.
   15          277. Anovos denies the allegations in paragraph 277 of the TAC.
   16          278. Anovos denies the allegations in paragraph 278 of the TAC.
   17          279. Anovos denies the allegations in paragraph 279 of the TAC.
   18          280. Anovos denies the allegations in paragraph 280 of the TAC.
   19          281. Anovos denies the allegations in paragraph 281 of the TAC.
   20          282. Anovos denies the allegations in paragraph 282 of the TAC.
   21          283. Anovos denies the allegations in paragraph 283 of the TAC.
   22          284. Anovos denies the allegations in paragraph 284 of the TAC.
   23          285. Anovos admits that the Florida Statutes cited authorize the remedies set
   24 forth in paragraph 285 but denies that Plaintiffs are entitled to any such relief.
   25
   26
   27
   28
                                        20
             DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                    COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 22 of 29 Page ID #:734



     1                                   Fifth Cause of Action
     2                    N.Y. General Business Law § 501.201, et seq.
     3                                  (Joseph v. Anovos)
     4        286. Anovos denies that its conduct violates the California UCL, the Florida
     5 FDUTPA, or the New York General Business Law. In response to Plaintiffs’
     6 statement that Mr. Alonso re-alleges and incorporates the preceding paragraphs,
     7 Anovos incorporates by reference its responses in all of the preceding paragraphs as
     8 its response to paragraph 286.
     9        287. The allegations of paragraph 287 consist of legal conclusions to which
   10 no response is required.
   11         288. The allegations of paragraph 288 consist of legal conclusions to which
   12 no response is required.
   13         289. Anovos admits that it “engaged in consumer-related activities.” It
   14 denies the remaining allegations of paragraph 289.
   15         290. Anovos denies the allegations in paragraph 290 of the TAC.
   16         291. Anovos denies the allegations in paragraph 291 of the TAC.
   17         292. Anovos denies the allegations in paragraph 292 of the TAC.
   18         293. Anovos denies the allegations in paragraph 293 of the TAC.
   19         294. Anovos denies the allegations in paragraph 294 of the TAC.
   20         295. Anovos denies the allegations in paragraph 295 of the TAC.
   21         296. Anovos denies the allegations in paragraph 296 of the TAC.
   22                                   Sixth Cause of Action
   23                     Washington’s Unfair Business Practices Act
   24                                   RCW § 19.86, et seq.
   25                                    (Jones v. Anovos)
   26         297. Anovos denies that its conduct violates the California UCL, the Florida
   27 FDUTPA, New York’s General Business Law or Wash. Rev. Code § 19.86.919, et
   28 seq. In response to Plaintiffs’ statement that Mr. Jones re-alleges and incorporates
                                       21
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 23 of 29 Page ID #:735



     1 the preceding paragraphs, Anovos incorporates by reference its responses in all of
     2 the preceding paragraphs as its response to paragraph 297.
     3        298. The allegations of paragraph 298 consist of legal conclusions to which
     4 no response is required.
     5        299. Anovos denies the allegations of paragraph 299, including each bullet
     6 point in that paragraph.
     7        300. Anovos denies the allegations in paragraph 300 of the TAC.
     8        301. Anovos denies the allegations in paragraph 301 of the TAC.
     9        302. Anovos denies the allegations in paragraph 302 of the TAC.
   10         303. Anovos denies the allegations in paragraph 303 of the TAC.
   11         304. Anovos denies the allegations in paragraph 304 of the TAC.
   12                                 Seventh Cause of Action
   13             Violation of the California Consumers Legal Remedies Act
   14                           Cal. Civ. Code Section 1750, et seq.
   15                             (Fernandes/Catalano v. Anovos)
   16         305. Anovos incorporates by reference its responses to paragraphs 1 through
   17 304 of the TAC as its response to paragraph 305.
   18         306. Anovos admits that Plaintiffs purport to assert their claim on a statewide
   19 California subclass basis but denies that Plaintiffs have alleged a proper or certifiable
   20 subclass.
   21         307. The allegations of paragraph 307 consist of legal conclusions to which
   22 no response is required.
   23         308. Anovos admits the allegations in paragraph 308 of the TAC.
   24         309. Anovos admits the allegations in paragraph 309 of the TAC.
   25         310. Anovos admits the allegations in paragraph 310 of the TAC.
   26         311. Anovos admits the allegations in paragraph 311 of the TAC.
   27         312. The allegations of paragraph 312 consist of legal conclusions to which
   28 no response is required.
                                       22
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 24 of 29 Page ID #:736



     1        313. The allegations of paragraph 313 consist of legal conclusions to which
     2 no response is required.
     3        314. Anovos denies the allegations in paragraph 314 of the TAC.
     4        315. Anovos denies the allegations in paragraph 315 of the TAC.
     5        316. Anovos denies the allegations in paragraph 316 of the TAC.
     6        317. Anovos denies the allegations in paragraph 317 of the TAC.
     7        318. Anovos denies the allegations in paragraph 318 of the TAC.
     8        319. Anovos denies the allegations in paragraph 319 of the TAC.
     9        320. Anovos admits that Plaintiffs seek injunctive relief but denies that they
   10 are entitled to any such relief.
   11                                Eighth Cause of Action
   12                             Negligent Misrepresentation
   13                               (Plaintiffs v. Defendants)
   14         321. Anovos incorporates by reference its responses to paragraphs 1 through
   15 320 of the TAC as its response to paragraph 321.
   16         322. Anovos denies the allegations in paragraph 322 of the TAC.
   17         323. Anovos denies the allegations in paragraph 323 of the TAC.
   18         324. Anovos denies the allegations in paragraph 324 of the TAC.
   19         325. Anovos denies the allegations in paragraph 325 of the TAC.
   20         326. Anovos denies the allegations in paragraph 326 of the TAC.
   21         327. Anovos denies the allegations in paragraph 327 of the TAC.
   22         328. Anovos denies the allegations in paragraph 328 of the TAC.
   23         329. Anovos denies the allegations in paragraph 329 of the TAC.
   24         330. Anovos denies the allegations in paragraph 330 of the TAC.
   25
   26
   27
   28
                                       23
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 25 of 29 Page ID #:737



     1                                 Ninth Cause of Action
     2                            Intentional Misrepresentation
     3                                 (Plaintiffs v. Anovos)
     4        331. Anovos incorporates by reference its responses to paragraphs 1 through
     5 330 of the TAC as its response to paragraph 331.
     6        332. Anovos denies the allegations in paragraph 332 of the TAC.
     7        333. Anovos denies the allegations in paragraph 333 of the TAC.
     8        334. Anovos denies the allegations in paragraph 334 of the TAC.
     9        335. Anovos denies the allegations in paragraph 335 of the TAC.
   10         336. Anovos denies the allegations in paragraph 336 of the TAC.
   11         337. Anovos denies the allegations in paragraph 337 of the TAC.
   12         338. Anovos denies the allegations in paragraph 338 of the TAC.
   13         339. Anovos denies the allegations in paragraph 339 of the TAC.
   14                                      Prayer For Relief
   15         Anovos admits that Plaintiffs request the relief stated following the
   16 “Wherefore” clause but denies that Plaintiffs are entitled to any relief whatsoever on
   17 any cause of action, including any damages, injunctive relief, costs or attorneys’
   18 fees, or any of the remedies set forth in the bullet points under each cause of action
   19 in this section. Anovos denies all remaining allegations following the “Wherefore”
   20 clause.
   21      340.      Anovos admits that Plaintiffs demand a trial by jury.
   22                              AFFIRMATIVE DEFENSES
   23         Anovos alleges the following affirmative defenses with respect to the claims
   24    alleged in the TAC, without assuming the burden of proof where the burden of
   25    proof rests on Plaintiffs, Anovos also hereby gives notice that it intends to rely
   26    upon such other and further defenses as may become available or apparent during
   27    pretrial proceedings in this action and hereby reserves its right to amend this
   28    Answer and assert all such defenses.
                                       24
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 26 of 29 Page ID #:738



     1                          FIRST AFFIRMATIVE DEFENSE
     2                               (Failure to State a Claim)
     3         1.    The TAC fails to allege facts sufficient to state a claim against
     4   Anovos.
     5                        SECOND AFFIRMATIVE DEFENSE
     6                                (Statute of Limitations)
     7         2.    Plaintiffs’ remedies are barred at least in part by the applicable
     8 statute(s) of limitations.
     9                         THIRD AFFIRMATIVE DEFENSE
   10                                    (Unclean Hands)
   11          3.    Plaintiffs are barred from obtaining any recovery in the TAC by the
   12 doctrine of unclean hands.
   13                         FOURTH AFFIRMATIVE DEFENSE
   14                                         (Laches)
   15          4.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
   16 laches.
   17                         FIFTH A AFFIRMATIVE DEFENSE
   18                                        (Estoppel)
   19          5.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
   20 estoppel.
   21                          SIXTH AFFIRMATIVE DEFENSE
   22                                         (Waiver)
   23          6.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of
   24 waiver.
   25                        SEVENTH AFFIRMATIVE DEFENSE
   26                                         (Excuse)
   27          7.    The acts and/or omissions of Plaintiffs excused any alleged act or
   28 alleged failure to act on the part of Anovos.
                                        25
             DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                    COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 27 of 29 Page ID #:739



     1                       EIGHTH AFFIRMATIVE DEFENSE
     2                                      (Consent)
     3        8.     The TAC, and each and every cause of action stated therein, is barred
     4 by reason of Plaintiffs’ consent.
     5                         NINTH ADDITIONAL DEFENSE
     6                                (Unjust Enrichment)
     7        9.     Plaintiffs’ claims are barred in that the claims seek excessive damages
     8 from Anovos which would result in the unjust enrichment of Plaintiffs.
     9                        TENTH AFFIRMATIVE DEFENSE
   10                               (No Proximate Causation)
   11         10.    Plaintiffs’ claims against Anovos are barred because Plaintiffs cannot
   12 show that any Anovos’ actions were the proximate cause of damages sustained.
   13                      ELEVENTH AFFIRMATIVE DEFENSE
   14                               (No Justifiable Reliance)
   15         11.    The TAC, and each and every cause of action stated therein, is barred
   16 from any recovery because Plaintiffs and putative class members did not
   17 reasonably rely on any representations made by Anovos.
   18                       TWELFTH AFFIRMATIVE DEFENSE
   19                              (Privilege and Justification)
   20         12.    Anovos’ conduct was justified or privileged in that Anovos acted in
   21 good faith and its conduct was fair and reasonable under the circumstances.
   22                     THIRTEENTH AFFIRMATIVE DEFENSE
   23                                      (Good Faith)
   24         13.    Plaintiffs’ causes of action against Anovos are barred because Anovos’
   25 actions were proper and legal, and Anovos at all times acted with good faith andn
   26 without malice.
   27                     FOURTEENTH AFFIRMATIVE DEFENSE
   28                                      (Ratification)
                                       26
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 28 of 29 Page ID #:740



     1         14.   Plaintiffs’ causes of action against Anovos are barred in whole or in
     2 part because Plaintiffs’ intentionally or by want of ordinary care caused or allowed
     3 Anovos to believe that Plaintiffs had authorized and/or ratified the acts, conduct,
     4 and/or omissions of Anovos alleged in the TAC.
     5                      FIFTEENTH AFFIRMATIVE DEFENSE
     6                                  (Failure to Mitigate)
     7         15.   Plaintiffs’ causes of action against Anovos are barred in whole or in
     8 part because Plaintiffs failed to exercise reasonable efforts and/or expenses to
     9 avoid the consequences of any and all damages and failed to mitigate the damages
   10 alleged in the FAC.
   11                      SIXTEENTH AFFIRMATIVE DEFENSE
   12                                    (Lack of Damages)
   13          16.   The TAC, and each cause of action contained therein, is barred in whole
   14 or in part because Plaintiffs have not suffered any damages as a result of any acts or
   15 omissions by Anovos.
   16                    SEVENTEENTH AFFIRMATIVE DEFENSE
   17                         (Class Action Requirements Not Met)
   18          17.   The purported class cannot be certified under Federal Rule of Civil
   19 Procedure 23 because, inter alia, the purported class, class representatives and/or
   20 class counsel fail to meet the typicality, commonality, adequacy, superiority, and
   21 predominance requirements required for a class action.
   22                     EIGHTEENTH AFFIRMATIVE DEFENSE
   23                         (Insufficient Basis for Attorney Fees)
   24          11.   Plaintiffs are not entitled to attorney fees.
   25                              RESERVATION OF RIGHTS
   26          There may be additional affirmative defenses currently unknown to Anovos.
   27 Therefore, Anovos reserves the right to amend this answer to allege additional
   28
                                       27
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
Case 2:19-cv-04821-MWF-KS Document 58 Filed 04/27/20 Page 29 of 29 Page ID #:741



     1 affirmative defenses in the event that discovery or other information indicates that
     2 they are appropriate.
     3         WHEREFORE, Anovos prays for relief as follows:
     4         1.    That Plaintiffs takes nothing on its TAC;
     5         2.    That judgment be entered in favor of Anovos and against Plaintiffs on
     6               the TAC as a whole;
     7         2.    Granting to Anovos the costs of this action including but not limited
     8   to attorneys' fees, costs, and disbursements; and
     9         3.    Granting such other, further and different relief as the Court deems
   10    just and proper.
   11
         DATED: April 27, 2020                 ROME & ASSOCIATES, A.P.C.
   12
   13
   14                                          By: s/ Sridavi Ganesan
   15                                             Eugene Rome
                                                  Sridavi Ganesan
   16                                             Brianna Dahlberg
   17                                             Attorneys for Defendant
                                                  ANOVOS PRODUCTIONS, LLC
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                       28
            DEFENDANT ANOVOS PRODUCTION, LLC’S ANSWER TO THIRD AMENDED
                                   COMPLAINT
